DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 12/30/2020.
Claims 1-15 remain in the application.
Examiner’s Remark
Applicant’s remarks in conjunction with amendments to claims have been carefully reviewed. The arguments are found persuasive.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 (similarly claim 7 and claim 12) is allowed because search updates have been performed and no art is found that solely, or in combination, discloses the combination of feature recited in the claim. The invention is directed to preset load sharing strategy where a NUMA node selects interface to distribute packet via egress interface on the NUMA after probing or querying by the NUMA. The combination of limitation recited is not find in the art. This claim 1 (similarly claim 7 and claim 12) is allowed. Therefore, dependent claims 2-6, 8-11, and 13-15 are allowed thus claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
query
Additional art found but not used for rejection
Patent No.: US 9,178,815 B2 to Gasparakis et al. is directed to forwarding mechanisms employing identifying NUMA nodes in distribution network. 
However, Gasparakis et al. does not disclose probing or querying by a NUMA node for packet distribution to another NUMA node by sending the packet via the selected egress interface
via an egress interface which belongs to the first NUMA node and is in the plurality of egress interfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/8/2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414